

113 S1877 IS: Child Support Improvement and Work Promotion Act
U.S. Senate
2013-12-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS1st SessionS. 1877IN THE SENATE OF THE UNITED STATESDecember 19, 2013Mr. Baucus (for himself, Mr. Hatch, Mr. Wyden, Mr. Menendez, Mr. Grassley, and Mr. Rockefeller) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo increase the reliability of child support for children, and for other purposes.1.Short title(a)Short titleThis Act may be cited as the
		  Child Support Improvement and Work Promotion Act.(b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title.TITLE I—Increased Reliability of Child SupportSec. 101. Compliance with multilateral child support conventions.Sec. 102. Relief from passport sanctions for certain individuals.Sec. 103. Child support enforcement programs for Indian tribes.Sec. 104. Parenting time arrangements.Sec. 105. Efficient use of the national directory of new hires database for federally sponsored research assessing the effectiveness of Federal policies and programs in achieving positive labor market outcomes.TITLE II—Child Support Enforcement Task ForceSec. 201. Child Support Enforcement Task Force.TITLE III—Effective DatesSec. 301. Effective dates.TITLE IV—Budgetary EffectsSec. 401. Determination of budgetary effects.IIncreased Reliability of Child Support101.Compliance with
			 multilateral child support conventions(a)Secretary's
			 authority To ensure compliance with multilateral child support
			 convention(1)In
			 generalSection 452 of the Social Security Act (42 U.S.C. 652) is
			 amended—(A)by redesignating
			 the second subsection (l) (as added by section 7306 of Public Law 109–171) as
			 subsection (m); and(B)by adding at the
			 end the following:(n)Secretary's
				authority To ensure compliance with multilateral child support
				conventionConsistent with the national policy of the United
				States to fully comply with the obligations of any multilateral child support
				convention to which the United States is a party, the Secretary shall utilize
				Federal and, as appropriate, State enforcement mechanisms in furtherance of
				this policy and take such steps as may be necessary within the Secretary’s
				authority to ensure compliance with the United States treaty obligations under
				such convention in the event the Secretary determines that a State plan does
				not comply with such obligations..(2)Conforming
			 amendmentSection 453(k)(3) of the Social Security Act (42 U.S.C.
			 653(k)(3)) is amended by striking 452(l) and inserting
			 452(m).(b)Access to the
			 federal parent locator serviceSection 453(c) of the Social
			 Security Act (42 U.S.C. 653(c)) is amended—(1)by striking
			 and at the end of paragraph (3);(2)by striking the
			 period at the end of paragraph (4) and inserting ; and;
			 and(3)by adding at the
			 end the following:(5)an entity
				designated as a Central Authority for child support enforcement in a foreign
				reciprocating country or a foreign treaty country for purposes specified in
				section
				459A(c)(2)..(c)State option To
			 require individuals in foreign countries To apply through their country's
			 appropriate central authoritySection 454 of the Social Security
			 Act (42 U.S.C. 654) is amended—(1)in paragraph
			 (4)(A)(ii), by inserting before the semicolon (except that, if the
			 individual applying for the services resides in a foreign reciprocating country
			 or foreign treaty country, the State may opt to require the individual to
			 request the services through the Central Authority for child support
			 enforcement in the foreign reciprocating country or the foreign treaty country,
			 and if the individual resides in a foreign country that is not a foreign
			 reciprocating country or a foreign treaty country, a State may accept or reject
			 the application); and(2)in paragraph
			 (32)—(A)in subparagraph
			 (A), by inserting , a foreign treaty country, after a
			 foreign reciprocating country; and(B)in subparagraph
			 (C), by striking or foreign obligee and inserting ,
			 foreign treaty country, or foreign individual.(d)Amendments to
			 international support enforcement provisionsSection 459A of the
			 Social Security Act (42 U.S.C. 659a) is amended—(1)in subsection
			 (c)—(A)in the matter
			 preceding paragraph (1), by striking foreign countries that are the
			 subject of a declaration under this section and inserting
			 foreign reciprocating countries or foreign treaty countries;
			 and(B)in paragraph (2),
			 by inserting and foreign treaty countries after foreign
			 reciprocating countries;(2)in subsection
			 (d), by striking the subject of a declaration pursuant to subsection
			 (a) and inserting foreign reciprocating countries or foreign
			 treaty countries; and(3)by adding at the
			 end the following:(e)ReferencesIn
				this part:(1)Foreign
				reciprocating countryThe term foreign reciprocating
				country means a foreign country (or political subdivision thereof) with
				respect to which the Secretary has made a declaration pursuant to subsection
				(a).(2)Foreign treaty
				countryThe term foreign treaty country means a
				foreign country for which the 2007 Family Maintenance Convention is in
				force.(3)2007 family
				maintenance conventionThe term 2007 Family Maintenance
				Convention means the Hague Convention of 23 November 2007 on the
				International Recovery of Child Support and Other Forms of Family
				Maintenance..(e)Collection of
			 past-Due support from federal tax refundsSection 464(a)(2)(A) of
			 the Social Security Act (42 U.S.C. 664(a)(2)(A)) is amended by striking
			 under section 454(4)(A)(ii) and inserting under paragraph
			 (4)(A)(ii) or (32) of section 454.(f)State law
			 requirement concerning the uniform interstate family support act
			 (UIFSA)Section 466(f) (42 U.S.C. 666(f)) is amended—(1)by striking
			 on and after January 1, 1998,;(2)by striking
			 and as in effect on August 22, 1996,; and(3)by striking
			 adopted as of such date and inserting adopted as of
			 September 30, 2008.(g)Full faith and
			 credit for child support ordersSection 1738B of title 28, United States Code,
			 is amended—(1)in subsection
			 (b)—(A)by inserting
			 (1) Child.—The term before
			  child ;(B)by striking
			  child's State  and all that follows through
			 a child resides.;(C)by inserting
			 (2) Child's home
			 State.—The term before  child's home
			 State ;(D)by inserting
			 after paragraph (2), as designated by subparagraph (C), the following:(3)Child's
				StateThe term child's State means the State in
				which a child resides.;
				(E)by inserting
			 (4) Child
			 support.—The term before  child
			 support ;(F)by inserting
			 (5) Child support
			 order.—The term before  child support
			 order ;(G)by inserting
			 (6) Contestant.—The term before
			  contestant ;(H)by striking
			  court means and all that follows through
			 modification of a child support order.;(I)by inserting
			 (7) Modification.—The term before
			  modification ;(J)by inserting
			 (8) State.—The term before
			  State ; and(K)by adding at the
			 end the following:(9)TribunalThe
				term tribunal means a court or administrative agency of a State
				that is authorized by State law to establish the amount of child support
				payable by a contestant or make a modification of a child support
				order.;
				(2)by striking
			 court each place it appears except subsection (b)(9), as added
			 by paragraph (1) of this section, and inserting tribunal;(3)by striking
			 courts each place it appears and inserting
			 tribunals;(4)in subsection
			 (c)(1), by striking subsections (e), (f), and (g) and inserting
			 this section;(5)by striking
			 subsection (i);(6)by redesignating
			 subsections (e), (f), (g), and (h) as subsections (f), (g), (h), and (i),
			 respectively;(7)by striking
			 subsection (d) and inserting the following:(d)Continuing,
				exclusive jurisdictionA tribunal of a State that has made a
				child support order consistently with this section has continuing, exclusive
				jurisdiction to modify the order if—(1)the order is the
				controlling order, as determined under subsection (g); and(2)(A)the State is the
				child's State or the residence of any individual contestant; or(B)the contestants provide consent (by
				providing consent in a record or in a hearing) for the tribunal to continue to
				exercise jurisdiction to modify the order.(e)Restrictions on
				exercising continuing, exclusive jurisdictionA tribunal of a
				State that has made a child support order may not exercise continuing,
				exclusive jurisdiction to modify the order if—(1)each individual
				contestant files a consent in a record with the issuing tribunal stating that a
				tribunal of another State (which has jurisdiction of at least 1 of the
				individual contestants or that is a tribunal of the State of the residence of
				the child) may modify the order and assume continuing, exclusive jurisdiction;
				or(2)the order is not
				the controlling order, as determined under subsection
				(g).;(8)in subsection
			 (f), as redesignated by paragraph (6) of this section—(A)in paragraph (1),
			 by striking subsection (i) and inserting subsection
			 (j); and(B)in paragraph
			 (2)—(i)in
			 subparagraph (A), by inserting and the contestants have not provided
			 consent (by providing consent in a record or in a hearing) for the tribunal of
			 the other State to continue to exercise jurisdiction to modify the
			 order before the semicolon; and(ii)in
			 subparagraph (B), by inserting with jurisdiction of at least 1 of the
			 individual contestants or that is a tribunal of the State of the residence of
			 the child after of another State;(9)in subsection
			 (g), as redesignated by paragraph (6) of this section—(A)in the subsection
			 heading, by striking Recognition of child support orders and
			 inserting Determination
			 of controlling child support order;(B)in the matter
			 preceding paragraph (1), by striking to recognize for purposes of
			 continuing, exclusive jurisdiction and enforcement and inserting
			 is the controlling order and shall be recognized; and(C)by striking
			 must be recognized each place it appears and inserting is
			 the controlling order;(10)in subsection
			 (h), as redesignated by paragraph (6) of this section, by striking
			 subsections (e) and (f) and inserting subsections (f) and
			 (g);(11)in subsection
			 (i), as redesignated by paragraph (6) of this section—(A)in paragraph (1),
			 by inserting or collect arrears and interest due on a child support
			 order after enforce a child support order;(B)by striking
			 paragraph (2) and inserting the following:(2)Law of State of
				issuance of orderA tribunal shall apply the law of the State of
				the tribunal that issued a child support order registered in the State of the
				tribunal with regard to—(A)the nature,
				extent, amount, and duration of current payments under the child support
				order;(B)the computation
				and payment of arrears and accrual of interest on arrears under the child
				support order; and(C)the existence and
				satisfaction of other obligations under the child support
				order.;
				(C)in paragraph (3),
			 by striking child support order, a and inserting child
			 support order registered in the State of a tribunal, the; and(D)by adding at the
			 end the following:(4)Prospective
				application of lawAfter a tribunal determines which is the
				controlling order and issues an order consolidating arrears, if any, a tribunal
				shall apply the law of the State of the tribunal that issued the controlling
				order (including the law of the State relating to interest on arrears)—(A)for support paid
				after the date of the order consolidating arrears; and(B)relating to
				consolidated arrears.;
				and(12)by adding at the
			 end the following:(j)Registration
				for modification(1)In
				generalA tribunal may modify a child support order issued in
				another State which has been registered in the State of the tribunal if, after
				notice and hearing, the tribunal finds—(A)that—(i)no individual
				contestant or child resides in the State of the tribunal issuing the child
				support order;(ii)the individual
				contestant seeking to modify, or to modify and enforce, a child support order
				issued in another State does not reside in the State in which the registering
				tribunal is located; and(iii)the tribunal of
				the State in which the child support order has been registered has personal
				jurisdiction of the parties not seeking to modify, or modify and enforce, the
				child support order;(B)that the State in
				which the child support order has been registered—(i)(I)is the residence of the
				child; or(II)has personal jurisdiction of an
				individual contestant; and(ii)each individual
				contestant has filed a consent in a record with the issuing tribunal for a
				tribunal in the registering State to modify the support order and assume
				continuing, exclusive jurisdiction; or(C)that all of
				the individual contestants reside in the State in which the registering
				tribunal is located and the child does not reside in the issuing State.(2)LimitationsA
				tribunal may not modify any term of a child support order that may not be
				modified under the law of the issuing State, including the duration of the
				obligation of support. If 2 or more tribunals have issued child support orders
				for the same obligor and same child, the law of the State of the tribunal
				issuing the controlling order, as determined under subsection (g), establishes
				the terms of the child support order which are not modifiable.(3)Proceeding to
				modifyIn a proceeding to modify a child support order, the law
				of the State of the tribunal that issued the initial controlling order, as
				determined under subsection (g), governs the duration of the obligation of
				support. The obligor’s fulfillment of the duty of support established by that
				controlling order precludes a tribunal of another State from imposing a further
				obligation of child support on the obligor.(4)Parties
				residing outside the United StatesNotwithstanding paragraph (1),
				a tribunal in the issuing State retains jurisdiction to modify an order issued
				in that State if—(A)1 party resides
				in another State; and(B)the other party
				resides outside of the United
				States..102.Relief from passport sanctions for certain individualsSection 452(k) of the Social Security Act (42 U.S.C. 652(k)) is amended—(1)in paragraph (2), by striking The Secretary of State and inserting Subject to paragraph (3), the Secretary of State;(2)by redesignating paragraph (3) as paragraph (4); and(3)by inserting after paragraph (2) the following new paragraph:(3)(A)Notwithstanding paragraph (2), the Secretary of State may issue a passport to an individual with respect to whom the Secretary has transmitted certification under paragraph (1) if—(i)the individual submits an application for relief to the Secretary of State, in such form and manner as the Secretary of State shall require; and(ii)the Secretary of State certifies that the application includes evidence that the individual—(I)has an annual income of less than $100,000;(II)is not incurring any new child support obligations, but only owes arrearages;(III)does not owe arrearages of child support for a child who is less than 18 years old;(IV)has been making child support payments consistently and in good faith for each of the most recently preceding 12 months; and(V)has a current offer to work outside of the United States, an offer to interview for work outside of the United States, a professional history of working outside of the United States, a job that requires travel outside of the United States, or is enrolled in a professional training program that requires travel outside of the United States.(B)The Secretary of State shall revoke a passport issued to an individual under subparagraph (A) upon a determination that the individual has failed to make child support payments  consistently and in good faith for more than  6 months.(C)The Secretary of State shall report the issuance of a passport under this paragraph to the Secretary.(D)The Secretary shall report the issuance of a passport under this paragraph to the State agency that certified in accordance with section 454(31) that the individual to whom the passport is issued owed child support arrearages in an amount exceeding $2,500..103.Child support
			 enforcement programs for Indian tribes(a)Tribal access
			 to the Federal parent locator serviceSection 453(c)(1) of the
			 Social Security Act (42 U.S.C. 653(c)(1)) is amended by inserting or
			 Indian tribe or tribal organization (as defined in subsections (e) and (l) of
			 section 4 of the Indian Self-Determination and Education Assistance Act (25
			 U.S.C. 450b)), after any State.(b)Waiver
			 authority for Indian tribes or tribal organizations operating child support
			 enforcement programsSection 1115(b) of the Social Security Act (42 U.S.C.
			 1315(b)) is amended—(1)by redesignating
			 paragraphs (1) through (3) as subparagraphs (A) through (C),
			 respectively, and realigning the left margin of subparagraph (C) so as to align with subparagraphs (A) and (B) (as so redesignated);(2)by inserting
			 (1) after (b); and(3)by adding at the
			 end the following:(2)An Indian tribe or tribal
				organization operating a program under section 455(f) shall be considered a
				State for purposes of authority to conduct an experimental, pilot, or
				demonstration project under subsection (a) to assist in promoting the
				objectives of part D of title IV and receiving payments under the second
				sentence of that subsection. The Secretary may waive compliance with any
				requirements of section 455(f) or regulations promulgated under that section to
				the extent and for the period the Secretary finds necessary for an Indian tribe
				or tribal organization to carry out such project. Costs of the project which
				would not otherwise be included as expenditures of a program operating under
				section 455(f) and which are not included as part of the costs of projects
				under section 1110, shall, to the extent and for the period prescribed by the
				Secretary, be regarded as expenditures under a tribal plan or plans approved
				under such section, or for the administration of such tribal plan or plans, as
				may be appropriate. An Indian tribe or tribal organization applying for or
				receiving start-up program development funding pursuant to section 309.16 of
				title 45, Code of Federal Regulations, shall not be considered to be an Indian
				tribe or tribal organization operating a program under section 455(f) for
				purposes of this
				paragraph..104.Parenting time arrangements(a)State plan amendmentsSection 454 of the
			 Social Security Act (42 U.S.C. 654), as amended by section
			 101(c), is further amended—(1)in paragraph
			 (4)(A), in the matter preceding clause (i), by inserting , establishment
			 of voluntary parenting time arrangements, after establishment of
			 paternity;(2)in paragraph
			 (9)—(A)in subparagraph
			 (D), by striking ; and and inserting a semicolon;(B)in subparagraph
			 (E), by inserting and after the semicolon;
			 and(C)by adding at the
			 end the following:(F)in establishing a voluntary parenting
				time arrangement at the time that a support order (as defined in section
				453(p)) is initially issued under this part pursuant to the requirements,
				standards, and procedures described in paragraph
				(35);;(3)in paragraph
			 (13), by inserting establishing voluntary parenting time
			 arrangements, after obtaining support orders,;(4)in paragraph (15)—(A)in subparagraph (A), by striking and after the semicolon;(B)in subparagraph (B), by inserting and after the semicolon; and(C)by adding at the end the following:(C)a process for
				including in the annual reviews and reports required under subparagraph (A)
				information, in such form and manner as the Secretary shall require, regarding
				the policies and practices implemented by the State or which the State plans to
				implement to facilitate access to and visitation of children by noncustodial
				parents;;(5)in paragraph
			 (26)(A), by inserting to establish voluntary parenting time
			 arrangements, after to establish paternity,;(6)in paragraph
			 (33), by striking and after the semicolon;(7)in paragraph
			 (34), by striking the period at the end and inserting ; and; and(8)by inserting
			 after paragraph (34) the following:(35)provide that the State shall implement procedures for the establishment of a voluntary parenting time
				arrangement at the time that a support order (as defined in section 453(p)) is
				initially issued under this part for parents who are not subject to a divorce or
				dissolution decree and for whom the voluntary parenting time
				arrangement is not
				contested, in
				accordance with such requirements and standards as the Secretary determines necessary and that include exceptions for family or domestic violence, dating violence, sexual assault, and stalking..(b)Secretarial guidanceThe Secretary shall issue guidance for States for the establishment of voluntary parenting time arrangements. The guidance shall provide that in establishing such arrangements, a State shall establish procedures to ensure—(1)the informed and voluntary participation of both parents in the establishment of a voluntary parenting time arrangement that is free from coercion and threats of recrimination;(2)each parent's informed consent to the terms and legal implications of any parenting time plan established under a voluntary parenting time arrangement; and(3)that all voluntary parenting time arrangements comply with State law.105.Efficient use of the national directory of new hires database for federally sponsored research assessing the effectiveness of Federal policies and programs in achieving positive labor market outcomesSection 453 (42 U.S.C. 653) is amended—(1)in subsection (i)(2)(A), by striking 24 and inserting 48; and(2)in subsection (j), by striking paragraph (5) and inserting the following:(5)Research(A)In generalSubject to subparagraph (B) of this paragraph, the Secretary may provide access to data in each component of the Federal Parent Locator Service maintained under this section and to information reported by employers pursuant to section 453A(b), for—(i)research undertaken by a State or Federal agency (including through grant or contract) for purposes found by the Secretary to be likely to contribute to achieving the purposes of part A or this part; or(ii)an evaluation or statistical analysis undertaken to assess the effectiveness of a Federal program in achieving positive labor market outcomes (including through grant or contract), by—(I)the Department of Health and Human Services;(II)the Social Security Administration;(III)the Department of Labor;(IV)the Department of Education;(V)the Department of Housing and Urban Development;(VI)the Department of Justice;(VII)the Department of Veterans Affairs;(VIII)the Bureau of the Census;(IX)the Department of Agriculture; or(X)the National Science Foundation.(B)Personal identifiersData or information provided under this paragraph may include a personal identifier only if, in addition to meeting the requirements of subsections (l) and (m)—(i)the State or Federal agency conducting the research described in subparagraph (A)(i), or the Federal department or agency undertaking the evaluation or statistical analysis described in subparagraph (A)(ii), as applicable, enters into an agreement with the Secretary regarding the security and use of the data or information;(ii)the agreement includes such restrictions or conditions with respect to the use, safeguarding, disclosure, or redisclosure of the data or information (including by contractors or grantees) as the Secretary deems appropriate;(iii)the data or information is used exclusively for the purposes defined in the agreement; and(iv)the Secretary determines that the provision of data or information under this paragraph is the minimum amount needed to conduct the research, evaluation, or statistical analysis, as applicable, and will not interfere with the effective operation of the program under this part.(C)Penalties for unauthorized disclosure of dataAny individual who willfully discloses a personal identifier (such as a name or social security number) provided under this paragraph, in any manner to an entity not entitled to receive the data or information, shall be fined under title 18, United States Code, imprisoned not more than 5 years, or both..IIChild Support Enforcement Task Force201.Child Support Enforcement Task Force(a)EstablishmentThere
			 is established in the executive branch a task force to be known as the Child Support Enforcement Task Force (referred to in this section as the Task Force).(b)Membership(1)CompositionThe
			 Task Force shall be composed of 15 members consisting of—(A)the Assistant Secretary of the Administration for Children and Families of the Department of Health and Human Services;(B)5 members appointed by the Senate, of which—(i)1 shall be appointed by the Majority Leader of the Senate;(ii)1 shall be appointed by the Minority Leader of the Senate;(iii)1 shall be appointed by the Chairman of the Committee on Finance of the Senate;(iv)1 shall be appointed by the Ranking Member of the Committee on Finance of the Senate; and(v)1 shall be jointly appointed by the Chairman and Ranking Member of the Committee on Finance of the Senate;(C)5 members appointed by the House of Representatives, of which—(i)1 shall be appointed by the Speaker of the House of Representatives;(ii)1 shall be appointed by the Minority Leader of the House of Representatives;(iii)1 shall be appointed by the Chairman of the Committee on Ways and Means of the House of Representatives;(iv)1 shall be appointed by the Ranking Member of the Committee on Ways and Means of the House of Representatives; and(v)1 shall be jointly appointed by the Chairman and Ranking Member of the Committee on Ways and Means of the House of Representatives; and(D)4 members appointed by the President.(2)DateThe appointments of the members of the Task Force shall be made not later than 6 months after the date of enactment of this Act.(3)ExpertiseThe
			 membership of the Task Force shall consist of individuals who are knowledgeable
			 on issues regarding child support and related activities.(4)Period of
			 appointment; vacanciesMembers shall be appointed for the life of the Task Force. A vacancy in the Task Force shall be filled in the manner in which the original appointment was made and shall not affect the powers or duties of the Task Force.(5)Quorum(A)In generalA majority of the Task Force shall constitute a quorum, but a lesser number of members may hold hearings.(B)ReportThe Task Force may not submit the report  required under subsection (c) until all of the members have been appointed.(6)Meetings(A)Initial
			 meetingNot later than 30 days after the Task Force has a majority, the Task Force shall hold its first meeting.(B)Chairperson and Vice ChairpersonDuring
			 the first meeting of the Task Force, the Task Force shall select a Chairperson and Vice Chairperson from
			 among the members appointed as of the date of the meeting.(C)Other
			 meetingsFollowing the first meeting of the Task Force, any
			 subsequent meetings shall be at the call of the Chairperson or Vice Chairperson.(D)Public meetingsIn addition to any other meetings held by the Task Force, the Task Force shall hold at least 3 meetings that are open to the public and preceded by timely public notice in the Federal Register of the time, place, and subject of the meeting. At least one public meeting of the Task Force shall focus on issues relevant to family courts or other State or local courts with responsibility for conducting or supervising proceedings relating to child support enforcement, child welfare, or social services for children and their families. At the public meetings of the Task Force, subject to such requirements and limitations as are determined appropriate by the Chairperson, appearances may be made and oral and written statements given by members of the public and the Task Force shall engage, at a minimum, with the following groups:(i)Administrators of State child support programs.(ii)Judges who preside over family courts or other State or local courts with responsibility for conducting or supervising proceedings relating to child support enforcement, child welfare, or  social services for children and their families, and organizations that represent such judges.(iii)Custodial parents and organizations that represent such parents.(iv)Noncustodial parents and organizations that represent such parents.(v)Organizations that represent fiduciary entities that are affected by child support enforcement policies.(7)CompensationMembers
			 of the Task Force—(A)shall not receive compensation for service on the Task Force; and(B)shall be allowed travel expenses, including per diem in lieu of subsistence, at rates authorized for employees of agencies under subchapter I of chapter 57 of title 5, United States Code, while away from their homes or regular places of business in the performance of service for the Task Force.(c)Report to CongressNot later than January 1, 2016, the Task Force shall
			 prepare and submit a report to Congress  that contains the Task Force's findings and recommendations for improvements in child support enforcement.   The report shall   include
			 the following:(1)An evaluation of the effectiveness of existing child support
			 enforcement programs and collection practices employed by State agencies
			 administering programs under part D of title IV of the Social Security Act (42
			 U.S.C. 651 et seq.) and an analysis of the extent to which such practices result in any unintended consequences or
			 performance issues associated with such programs and practices.(2)Recommendations for methods to
			 enhance the effectiveness of child support enforcement programs and collection
			 practices.(3)An analysis of the feasibility of the establishment of a centralized lien registry by each State to contain all liens placed against real and personal property for overdue child support that would ensure access to and sharing of registry data among all necessary entities and individuals prior to any sale or distribution of property or funds.(4)A compilation of State recovery and distribution policies.(5)Recommendations for methods to foster
			 engagement by fathers in their children's lives through consideration of parental
			 time and visitation with children.(6)An analysis of the role
			 for alternative dispute resolution in making child support determinations.(7)Identification of  best practices for—(A)determining which services and support programs available to custodial and noncustodial parents are non-duplicative, evidenced-based, and produce quality outcomes, and connecting custodial and noncustodial parents to those services and support programs;(B)providing employment support, job training, and job
			 placement for custodial and noncustodial parents; and(C)establishing
			 services, supports, and child support payment tracking for noncustodial
			 parents, including options for the prevention of, and intervention on, uncollectible
			 arrearages, such as retroactive obligations and Medicaid birthing costs.(8)Recommendations for methods for States to use to collect child support payments from individuals who owe excessive arrearages as determined under section 454(31) of the Social Security Act (42 U.S.C. 654(31)).(9)Recommendations for such
			 legislative and administrative actions as the Task Force
			 determines appropriate for improvement in child support enforcement.(d)Powers of the Task Force(1)Hearings(A)In generalThe Task Force may hold such hearings, sit, and act at such times and places, take such testimony, and receive such evidence as the Task Force considers advisable to carry out this section.(B)Information from Federal agenciesThe Task Force may secure directly from any Federal agency such information as the Task Force considers necessary to carry out this section. Upon request of the Chairperson, the head of such agency shall furnish such information to the Task Force.(2)RulesFor the purposes of carrying out its duties in preparing the report required under subsection (c), the Task Force may adopt such rules for its organization and procedures as it determines appropriate.(3)Postal servicesThe Task Force may use the United States mails in the same manner and under the same conditions as other agencies of the Federal Government.(4)Donations and volunteersThe Task Force may accept, use, and dispose of donations of money and property and may accept such volunteer services of individuals as it determines appropriate.(5)Personnel matters(A)StaffThe Chairperson may, without regard to the civil service laws and regulations, appoint and terminate an executive director and such other additional employees as may be necessary to enable the Task Force to perform its duties. The employment of an executive director shall be subject to confirmation by the Task Force.(B)CompensationThe Chairperson may fix the compensation of the executive director and other employees of the Task Force without regard to chapter 51 and subchapter III of chapter 53 of title 5, United States Code, relating to classification of positions and General Schedule pay rates, except that the rate of pay for the executive director and other personnel may not exceed the rate payable for level V of the Executive Schedule under section 5316 of such title.(C)Detail of Government employeesAny Federal Government employee may be detailed to the Task Force without reimbursement, and such detail shall be without interruption or loss of civil service status, benefits, or privilege.(D)Temporary and intermittent servicesThe Chairperson may procure temporary and intermittent services under section 3109(b) of title 5, United States Code, at rates for individuals which do not exceed the daily equivalent of the annual rate of basic pay prescribed for level V of the Executive Schedule under section 5316  of such title.(e)TerminationThe
			 Task Force shall terminate 60 days after
			 submission of the report required under subsection (c).(f)Funding(1)In generalFrom the unobligated balance of funds made available to carry out section 414 of the Social Security Act (42 U.S.C.  614),  $2,000,000 of such funds are hereby transferred and made available to carry out this section.  Amounts transferred and made available to carry out this section shall remain available through fiscal year 2016 and shall not be subject to reduction under a sequestration order issued under the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 900 et seq.).(2)Unobligated
			 amountsAny amounts made available to carry out this section that are
			 unobligated on the date of the termination of the Task Force under subsection
			 (e) shall be returned to the Treasury of the United States.(g)Administration(1)In generalUpon the request of the Task Force, the Secretary of Health and Human Services  shall provide to the Task Force, on a reimbursable basis, the administrative support services necessary for the Task Force to carry out its responsibilities under this Act. These administrative services may include human resource management, budget, leasing, accounting, and payroll services.(2)Travel expensesThe members of the Task Force shall be allowed travel expenses, including per diem in lieu of subsistence, at rates authorized for employees of agencies under subchapter I of chapter 57 of title 5, United States Code, while away from their homes or regular places of business in the performance of services for the Task Force.IIIEffective Dates301.Effective dates(a)In generalExcept as provided in subsection (b), this Act and the amendments made by this Act take effect on the date of enactment of this Act.(b)Exceptions(1)UIFSA state law requirements; parenting time arrangements(A)In generalSubject to subparagraph (B), the amendments made by sections 101(f) and 104(a) take effect on October 1, 2014.(B)DelayIn the case of a State plan under part D of title IV of the Social Security Act (42 U.S.C. 651 et seq.) which the Secretary of Health and Human Services determines requires State legislation or State regulation in order for the plan to meet the additional requirements imposed by the amendments made by sections 101(f) and 104(a), the State plan shall not be regarded as failing to comply with the requirements of such sections solely on the basis of its failure to meet these additional requirements before the first day of the first calendar quarter beginning after the close of the first regular session of the State legislature that begins after the date of enactment of this Act. For purposes of the previous sentence, in the case of a State that has a 2-year legislative session, each year of the session is considered to be a separate regular session of the State legislature.(2)Relief from passport sanctions; child support enforcement programs for Indian tribesThe amendments made by sections 102 and 103 shall take effect on the date that is 1 year after the date of enactment of this Act.IVBudgetary Effects401.Determination of budgetary effectsThe budgetary effects of this Act, for the purpose of complying with the Statutory Pay-As-You-Go Act of 2010, shall be determined by reference to the latest statement titled Budgetary Effects of PAYGO Legislation for this Act, submitted for printing in the Congressional Record by the Chairman of the Senate Budget Committee, provided that such statement has been submitted prior to the vote on passage.